 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3
                                                                Dec 30, 2019
 4
                                                                     SEAN F. MCAVOY, CLERK




 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     TABITHA ANN H.,
 8              Plaintiff,                          No. 2:18-CV-00397-RHW
 9              v.                                  ORDER GRANTING
                                                    DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                       SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 12, 13. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied her application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434, and her application for Supplemental Security

18   Income under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative

19   Record (AR) at 537-541, 545-564. After reviewing the administrative record and

20   briefs filed by the parties, the Court is now fully informed. For the reasons set forth



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   below, the Court GRANTS Defendant’s Motion for Summary Judgment and

 2   DENIES Plaintiff’s Motion for Summary Judgment.

 3                         I.      Jurisdiction and Procedural History

 4          Plaintiff filed applications for Disability Insurance Benefits and

 5   Supplemental Security Income on June 23, 2011. AR 84-85, 204-217. In both

 6   applications, she alleged disability beginning on November 25, 2009. 1 AR 204,

 7   211. Plaintiff’s application was initially denied on July 29, 2011, AR 126-129, and

 8   on reconsideration on October 31, 2011. AR 132-135.

 9          A hearing with Administrative Law Judge (“ALJ”) R.J. Payne occurred on

10   March 13, 2013. AR 41-53. At the hearing, the psychological expert opined that

11   there was not enough information to determine psychological impairments and

12   requested a consultative psychological evaluation. AR 51-53. Following the

13   evaluation, the ALJ held a supplemental hearing on August 20, 2013. AR 54-83.

14   On September 16, 2013, the ALJ issued a decision concluding that Plaintiff was

15   not disabled as defined in the Act and was therefore ineligible for disability

16   benefits or supplemental security income. AR 18-36. The Appeals Council denied

17   Plaintiff’s request for review on March 21, 2015, AR 1-6, and Plaintiff filed a

18   complaint in this district challenging the denial of benefits. AR 654-655; see

19

20          1
               However, for claims under Title XVI, the month after the application’s filing date is the
     earliest that SSI benefits are payable. See 20 C.F.R. § 416.335.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   Tabitha Ann H. v. Carolyn W. Colvin, 2:15-cv-00132-RHW, ECF No. 3 (E.D.

 2   Wash. 2015).

 3         Plaintiff moved for summary judgment, arguing the ALJ erred by: (1)

 4   improperly discrediting her subjective symptom complaints; (2) failing to properly

 5   consider and weigh the medical opinion evidence, specifically the opinions of

 6   treating physician Duncan Lahtinen, D.O., examining psychologist John Arnold,

 7   Ph.D., and examining psychologist John Severinghaus, Ph.D.; (3) failing to obtain

 8   the testimony of a vocational expert to make the step five determination; and (4)

 9   not giving controlling weight to Dr. Lahtinen’s medical opinion. See Tabitha Ann

10   H., 2:15-cv-00132-RHW, ECF No. 12, at 10-17.

11         In July 2016, the Court issued a decision rejecting most of Plaintiff’s

12   contentions but agreeing with one. AR 664-673. The Court concluded that the ALJ

13   erred in assigning little weight to Dr. Severinghaus’s opinion. AR 672-73.

14   Accordingly, the Court remanded this case to the Commissioner with instructions

15   to credit the opinion of Dr. Severinghaus. AR 674. Upon crediting Dr.

16   Severinghaus’s opinion, the Court instructed the ALJ to recalculate the residual

17   functional capacity and then evaluate Plaintiff’s ability to perform past relevant

18   work as well as work available in the national economy. AR 674.

19         Following the Court’s remand, the ALJ held another hearing on March 2,

20   2017. AR 571-619. On June 16, 2018, the ALJ issued another decision in which he



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   again concluded that Plaintiff was not disabled as defined in the Act and was

 2   therefore ineligible for benefits. AR 545-564. On July 10, 2017, Plaintiff submitted

 3   written exceptions to the ALJ’s decision. AR 751-755. On November 3, 2018, the

 4   Appeals Council determined that Plaintiff’s exceptions were meritless and declined

 5   to assume jurisdiction. AR 537-541. On December 31, 2018, Plaintiff timely filed

 6   the present action challenging the denial of benefits. ECF No. 1. Accordingly,

 7   Plaintiff’s claims are properly before the Court pursuant to 42 U.S.C. § 405(g).

 8                                III.   Standard of Review

 9         A district court’s review of a final decision of the Commissioner is governed

10   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

11   Commissioner’s decision will be disturbed “only if it is not supported by

12   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

13   1158-59 (9th Cir. 2012) (citing § 405(g)). In reviewing a denial of benefits, a

14   district court may not substitute its judgment for that of the ALJ. Matney v.

15   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). When the ALJ presents a reasonable

16   interpretation that is supported by the evidence, it is not the role of the courts to

17   second-guess it. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Even if

18   the evidence in the record is susceptible to more than one rational interpretation, if

19   inferences reasonably drawn from the record support the ALJ’s decision, then the

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   court must uphold that decision. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

 2   2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 3                                    IV.     Statement of Facts

 4          The facts of the case are set forth in detail in the transcript of proceedings

 5   and only briefly summarized here. Plaintiff was 41 years old on the alleged date of

 6   onset, which the regulations define as a younger person. AR 86; see 20 C.F.R. §

 7   404.1563(c). She attended school through the ninth grade, obtained her GED, and

 8   can communicate in English. AR 64, 230-31. Plaintiff has past work as a motel

 9   housekeeper and janitor. AR 35, 245-49, 783.

10                                    VI.     Issues for Review2

11          Plaintiff argues that the Commissioner’s decision is not free of legal error

12   and not supported by substantial evidence. ECF No. 12 at 18. Specifically, she

13   argues the ALJ: (1) failed to credit Dr. Severinghaus’s opinion as required by the

14   Court’s prior remand order, and (2) improperly evaluated and weighed the medical

15   opinion evidence. Id.

16   ///

17   ///

18   ///

19          2
              The Court would ordinarily outline the Commissioner’s five-step sequential evaluation
     process as well as the ALJ’s findings with respect to each step. However, because Plaintiff raises
20   issues that are not substantively related to the sequential evaluation process, this recitation is
     unnecessary in this case.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1                                    VII. Discussion

 2         A.     The ALJ Credited Dr. Severinghaus’s Opinion as Required by
                  this Court’s Remand Order
 3
           Plaintiff argues that the ALJ did not credit Dr. Severinghaus’s opinion. ECF
 4
     No. 12 at 15. Specifically, Plaintiff contends that the psychological medical expert
 5
     who testified at the most recent hearing, Nancy Winfrey, Ph.D., was not aware
 6
     that: (1) Dr. Severinghaus diagnosed Plaintiff with posttraumatic stress disorder,
 7
     and (2) treating physician Dr. Lahtinen documented Plaintiff’s depression and also
 8
     agreed with Dr. Arnold’s findings. Id. at 15-16.
 9
           However, the ALJ credited Dr. Severinghaus’s opinion. See AR 562 (“Per
10
     the remand order, “credit” is being given to the opinions and findings of Dr.
11
     Severinghaus.”). Plaintiff does not identify any portion of the ALJ’s updated
12
     residual functional capacity finding that conflicts with Dr. Severinghaus’s opinion.
13
     See ECF No. 12 at 15-16
14
           In order to fully incorporate Dr. Severinghaus’s report into the residual
15
     functional capacity pursuant to the remand order, the ALJ asked Dr. Winfrey to
16
     explain portions of his report. See AR 584-587. Dr. Winfrey testified that Dr.
17
     Severinghaus’s testing was “very good” but that his test results simply did not
18
     reveal significant impairments. AR 584 (“There isn’t much wrong here”).
19
     Accordingly, Dr. Winfrey opined that, assuming the truth of Dr. Severinghaus’s
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1   findings and opinions, Plaintiff did not have any work restrictions stemming from

 2   her mental impairment. AR 586.

 3         Plaintiff first argues that Dr. Winfrey was not aware that Dr. Severinghaus

 4   diagnosed Plaintiff with posttraumatic stress disorder. ECF No. 12 at 15. However,

 5   Dr. Severinghaus only suspected PTSD. See AR 505. Dr. Winfrey acknowledged

 6   these suspicions but explained, “Yeah, that’s not a diagnosis.” AR 590.

 7         Plaintiff also argues that Dr. Winfrey was not aware that treating physician

 8   Dr. Lahtinen documented Plaintiff’s depression and also agreed with Dr. Arnold’s

 9   findings. ECF No. 12 at 15-16. However, it is unclear how Dr. Winfrey’s

10   awareness of or understanding of Dr. Lahtinen’s opinions is relevant. Plaintiff fails

11   to explain how this has any bearing on the way the ALJ interpreted or credited Dr.

12   Severinghaus’s opinion. Accordingly, Plaintiff’s contention that the ALJ failed to

13   credit Dr. Severinghaus’s opinion is without merit.

14         B.     The ALJ did not Err in Weighing the Medical Opinion Evidence

15         Plaintiff argues that the ALJ erred in evaluating and weighing the medical

16   opinion evidence. ECF No. 12 at 16-17. However, Plaintiff does not provide any

17   analysis or explanation as to why she believes the ALJ improperly considered or

18   rejected any provider’s opinion. Id. Rather, Plaintiff articulates the standard for

19   rejecting the contradicted testimony of a treating or examining doctor (the “specific

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   and legitimate” standard) and then simply states, “here, that was not done.”3 ECF

 2   No. 12 at 16.

 3          The record, however, belies Plaintiff’s bald assertion. The ALJ, over eleven

 4   single-spaced pages, summarized Plaintiff’s voluminous treatment records and the

 5   findings and opinions of her many medical providers. See AR 552-562. The ALJ

 6   explained in detail which medical opinions he found persuasive, which ones he did

 7   not, and why he found each one either persuasive or unpersuasive. See AR 561-62.

 8   For example, the ALJ assigned great weight to the opinions of providers who had

 9   access to the longitudinal treatment record, who were specialists, who had

10   extensive Social Security program knowledge, or who were subject to cross-

11   examination. See AR 561. The ALJ gave less weight to the opinions of medical

12   providers whose evaluations were connected to Plaintiff’s application for state

13   welfare assistance, who gave opinions that conflicted with their own examination

14   findings, who relied on invalid or embellished assessments, who failed to

15   sufficiently explain their opinions, or who did not review Plaintiff’s historical

16   treatment records. See AR 561-62. Thus, contrary to Plaintiff’s conclusory

17   assertion, the ALJ set out a detailed and thorough summary of the facts and

18

19
            3
              Plaintiff briefly mentions, without analysis or discussion, that the ALJ erred in
20   discounting the opinions of Drs. Lahtinen and Arnold. ECF No. 12 at 15. However, the Court
     specifically considered and rejected these arguments in its prior remand order. See AR 670-672.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   conflicting evidence, stated his interpretation thereof, and made findings. The ALJ

 2   therefore satisfied the “specific and legitimate” standard.

 3                                       VIII. Order

 4         Having reviewed the record and the ALJ’s findings, the Court finds the

 5   ALJ’s decision is supported by substantial evidence and is free from legal error.

 6   Accordingly, IT IS ORDERED:

 7         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 8         2.     Defendant’s Motion for Summary Judgment, ECF No. 13, is

 9                GRANTED.

10         3.     Judgment shall be entered in favor of Defendant and the file shall be

11                CLOSED.

12         IT IS SO ORDERED. The District Court Executive is directed to enter this

13   Order, forward copies to counsel, and close the file.

14         DATED this 30th day of December, 2019.

15                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
16                           Senior United States District Judge

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
